UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35339 ANGIE’S LIST,INC. (Exact name of registrant as specified in its charter) Delaware 27-2440197 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1030 E. Washington Street Indianapolis, IN (Address of principal executive offices) (Zip Code) (888)888-5478 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of registrant’s common stock outstanding as of August 6, 2012 was 57,765,116: ITEM1. Financial Statements 3 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM3. Quantitative and Qualitative Disclosure about Market Risk 19 ITEM4. Controls and Procedures 19 PART II – OTHER INFORMATION ITEM1. Legal Proceedings 20 ITEM1A. Risk Factors 20 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM3. Defaults Upon Senior Securities 37 ITEM4. Mine Safety Disclosures 37 ITEM5. Other Information 37 ITEM6. Exhibits And Financial Statement Schedules 37 2 ITEM1. FINANCIAL STATEMENTS Angie’s List, Inc. Consolidated Balance Sheets (in thousands, except share and per share data) June 30, December 31, (Unaudited) Assets Cash and cash equivalents $ $ Restricted cash 50 Accounts receivable, net of allowance for doubtful accounts of $837 and $535 at June 30, 2012 and December 31, 2011 Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Amortizable intangible assets, net Deferred financing fees, net Total assets $ $ Liabilities and stockholders’ equity Accounts payable $ $ Accrued liabilities Deferred membership revenue Deferred advertising revenue Total current liabilities Long-term debt, including accrued interest Deferred membership revenue, noncurrent Deferred advertising revenue, noncurrent Deferred income taxes Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity: Preferred stock, $0.001 par value: 10,000,000 shares authorized, no shares issued or outstanding at June 30, 2012 and December 31, 2011 — — Common stock, $0.001 par value: 300,000,000 shares authorized, 66,318,878 and 65,491,897 shares issued and 57,760,166 and 56,933,185 shares outstanding at June 30, 2012 and December 31, 2011, respectively 66 65 Additional paid-in-capital Treasury stock, at cost: 8,558,712 shares of common stock at June 30, 2012 and December 31, 2011 ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Angie’s List, Inc. Consolidated Statements of Operations (in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) Revenue Membership $ Service provider Total revenue Operating expenses Operations and support Selling Marketing Technology General and administrative Operating loss ) Interest expense Loss before income taxes ) Income tax expense — Net loss $ ) $ ) $ ) $ ) Net loss per common share—basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding—basic and diluted See accompanying notes. 4 Angie’s List, Inc. Consolidated Statements of Cash Flows (in thousands) Six Months Ended June 30, (Unaudited) Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accrued interest due on debt maturity date — Amortization of debt discount and deferred financing fees Non-cash stock-based compensation expense Changes in certain assets: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Changes in certain liabilities: Accounts payable Accrued liabilities Deferred advertising revenue Deferred membership revenue Net cash used in operating activities ) ) Investing activities Restricted cash — Property and equipment ) ) Data acquisition costs ) ) Net cash used in investing activities ) ) Financing activities Principal payments on long-term debt — ) Proceeds from exercise of stock options 29 — Payments on capital lease obligations — ) Purchase of treasury shares — ) Sale of common stock, net of costs — Sale of preferred stock, net of costs — Net cash provided by financing activities Net increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 5 Angie’s List, Inc. Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share and per share data) 1. Summary of Significant Accounting Policies Nature of Operations and Reorganization Angie’s List, Inc. (collectively with its wholly owned subsidiaries, the Company) operates a consumer-driven service for its members to research, hire, rate and review local professionals for critical needs, such as home, health care and automotive services. Ratings and reviews, which are available only to the Company’s members, help its members to find the best provider for their local service needs. Membership subscriptions are sold on a monthly, annual and multi-year basis. The consumer rating network “Angie’s List” is maintained and updated based on member feedback. The Company also sells advertising in its monthly publication, on its website, and through its call center to service providers that meet certain rating criteria. The Company’s services are provided in metropolitan areas located across the continental United States. The accompanying unaudited Consolidated Financial Statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934. Accordingly, they do not include all of the information and footnotes necessary for fair presentation of financial position, results of operations and cash flows in conformity with U.S. generally accepted accounting principles. Operating results from interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The Company is subject to seasonal patterns that generally affect its business. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates, but management does not believe such differences will materially affect the Company’s financial position or results of operations. The Consolidated Financial Statements reflect all adjustments considered, in the opinion of management, necessary to fairly present the results for the periods. Such adjustments are of a normal recurring nature. For further information, including the Company’s significant accounting policies, refer to the audited Consolidated Financial Statements and the notes thereto for the year ended December31, 2011. As used herein, the terms “Angie’s List”, “Company”, “we”, “our” and “us” mean Angie’s List, Inc. and its consolidated subsidiaries. Operating segments are defined as components of an enterprise engaging in business activities for which discrete financial information is available and regularly reviewed by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company manages its business on the basis of one operating segment. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Recognition and Deferred Revenue The Company recognizes revenue when all of the following conditions are met: there is persuasive evidence of an arrangement; the service has been provided to the customer; the collection of the fees is reasonably assured; and the amount of fees to be paid by the customer is fixed or determinable. Membership Revenue Revenue from the sale of membership subscriptions is recognized ratably over the term of the associated subscription. At the time a member joins, the Company may receive a one-time nonrefundable enrollment fee. Enrollment fees are deferred and recognized on a straight-line basis over an estimated average membership life of 68 months for annual or multi-year members and 12 months for monthly members, which is based on historical membership experience. The Company reviews the estimated average membership life on an annual basis, or more frequently if circumstances change. Changes in member behavior, performance, competition, and economic conditions may cause renewal levels to change, which could impact the estimated average membership life. 6 Service Provider Revenue Revenue from the sale of advertising in the Company’s publication is recognized in the month in which the Company’s monthly publication is published and distributed. Revenue from the sale of website and call center advertising is recognized ratably over the time period the advertisements run. Revenue from e-commerce vouchers is recognized on a net basis upon delivery of the voucher to the purchaser. Our e-commerce revenue was $3,431 and $1,399 for the three months ended June 30, 2012 and 2011, respectively, and $7,202 and $2,060 for the six months ended June 30, 2012 and 2011, respectively. 2. Net Loss Per Common Share Basic and diluted net loss per common share is computed by dividing consolidated net loss by the weighted average number of common shares outstanding for the period. The following potential dilutive equity securities are not included in the diluted net loss per common share calculation because they would have had an antidilutive effect: June 30, 2012 June 30, 2011 Stock options Restricted stock — Preferred stock(1) — Warrants Preferred stock is presented on an as converted basis to reflect the applicable conversion ratio of one-to-eight. 3. Prepaid and other current assets Prepaid expenses and other current assets were comprised of the following: June 30, December31, Prepaid and deferred commissions $ $ Other prepaid and current assets Total prepaid expenses and other current assets $ $ 4. Accrued liabilities Accrued liabilities were comprised of the following: June 30, December31, Accrued sales commissions $ $ Sales and use tax Accrued compensation Uninvoiced accounts payable Other Total accrued liabilities $ $ 5. Debt and Credit Arrangements On August31, 2011, the Company entered into a loan and security agreement that provides for a $15,000 term loan and a $15,000 revolving credit facility. As of June 30, 2012 and December31, 2011, the Company had $15,000 in outstanding borrowings under the term loan and available credit of $15,000 under the revolving credit facility. The carrying amount of the term loan approximates its fair value because this borrowing bears interest at a variable (market) rate. The loan and security agreement contains various restrictive covenants, including restrictions on the Company’s ability to dispose of assets, make acquisitions or investments, incur debt or liens, make distributions to stockholders or enter into certain types of related party transactions. The Company is also required to comply with certain financial covenants, including a minimum asset coverage ratio, and non-financial covenants. Upon an event of default, which includes a material adverse change, the lenders may accelerate amounts outstanding, terminate the agreement and foreclose on all collateral. The Company was in compliance with all financial and non-financial covenants at June 30, 2012 and December31, 2011. 7 6. Commitments and Contingencies Legal Matters From time to time, the Company may become party to litigation incident to the ordinary course of business. The Company assesses the likelihood of any adverse judgments or outcomes with respect to these matters and determines loss contingency assessments on a gross basis after assessing the probability of incurrence of a loss and whether a loss is reasonably estimable. In addition, the Company considers other relevant factors that could impact its ability to reasonably estimate a loss. A determination of the amount of reserves required, if any, for these contingencies is made after analyzing each matter. The Company’s reserves may change in the future due to new developments or changes in strategy in handling these matters. Although the results of litigation and claims cannot be predicted with certainty, the Company currently believes that the final outcome of these matters will not have a material adverse effect on its business, consolidated financial position, results of operations, or cash flows. Regardless of the outcome, litigation can have an adverse impact on the Company because of defense and settlement costs, diversion of management resources, and other factors. 7. Warrants In March 2012, the holder of 272,304 warrants completed a net issuance exercise in accordance with the terms of the warrants, resulting in the issuance of 120,096 shares of common stock. As of June 30, 2012, there were outstanding warrants to purchase 88,240 shares of common stock. 8. Shareholder’s Equity In May 2012, the Company completed a secondary public offering of 8,629,797 shares of its common stock, which included 703,235 shares of common stock sold by the Company and 7,926,562 shares of common stock sold by the selling stockholders (inclusive of 189,374 shares of common stock from the partial exercise of the over-allotment option granted to the underwriters).The price to the public of the shares sold in the offering was $13.00.Proceeds to the Company were approximately $8,708, net of underwriting discounts and commissions.Proceeds to the selling stockholders were approximately $98,151, net of underwriting discounts and commissions.The Company did not receive any proceeds from the sale of shares by the selling stockholders. Total underwriting discounts and commissions were $5,329. The Company incurred fees resulting from the transaction of approximately $770, of which $81 is included in additional paid-in-capital and $689 is included in general and administrative expenses. 8 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis of our financial condition and results of operations in conjunction with our consolidated financial statements and the notes thereto included elsewhere in this report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this report, particularly in the “Risk Factors” section. Overview We operate a consumer-driven service for our members to research, hire, rate and review local professionals for critical needs, such as home, health care and automotive services. Our ratings and reviews, which are available only to our members, help our members find the best provider for their local service needs. We had more than 1.4million paid memberships as of June 30, 2012. We allow local service providers who are highly rated by our members to advertise discounts and other promotions to our members. We generate revenue from both our members and our service providers. We derive membership revenue from subscription fees and, in certain cases, non-refundable initiation fees for monthly, annual and multi-year memberships. These fees typically are charged in advance and recognized ratably over the subscription period and the expected life of the membership, respectively. As of June 30, 2012, approximately 90% of our total membership base had purchased annual or multi-year memberships. These subscription fees represent a significant source of working capital and provide a relatively predictable revenue stream. We derive service provider revenue principally from term-based sales of advertising to local service providers. Our members grade local service providers on an “A” to “F” scale, and we invite local service providers with an average grade of “B” or better and at least two reviews submitted in the last three years to advertise to our members through any or all of our website,monthly magazine and call center. Service provider contracts can be prepaid or invoiced monthly at the option of the service provider and carry an early termination penalty. We recognize service provider revenue for these contracts ratably over the period in which an advertising campaign is run. We continue to expand our service provider sales force to drive increased service provider revenue. Our high service provider renewal rates, both in number of service providers renewing and as a percentage of initial contract value renewed, have provided us with a relatively predictable revenue stream. To establish a new geographic market, we begin by offering free memberships and actively soliciting members’ reviews of local service providers. As the number of members and the number of reviews of service providers grow, we begin charging membership fees and offering advertising opportunities to eligible local service providers. Historically, we have begun to convert most markets to paid membership status within 24 months after launch.We currently have more than 200 paid markets. Increasing new paid memberships is our key growth strategy. Increased penetration in a market results in more member reviews of local service providers, which increases the value of our service to consumers and drives further membership growth in that market. Increased penetration in a market also drives increased advertising sales to service providers and supports higher advertising rates as the pool of members actively seeking to hire service providers grows. However, our ability to increase advertising rates tends to lag increased penetration of our markets due to our inability to increase rates under existing service provider contracts prior to renewal. Our primary strategy for new member acquisition is national advertising. We expect marketing expense to increase in future years as we accelerate our advertising spending to acquire new paid memberships. In order to improve our product offerings and grow our technology platforms, we established a technology presence in Palo Alto, California during the current quarter.With the addition of these new technology engineers in Palo Alto along with other technology hires in recent quarters, we are working to improve our website functionality and product offerings for our members and service providers . In May 2012, we completed a secondary public offering of 8,629,797 shares of our common stock, which included 703,235 shares of common stock sold by us and 7,926,562 shares of common stock sold by the selling stockholders (inclusive of 189,374 shares of common stock from the partial exercise of the over-allotment option granted to the underwriters).The price to the public of the shares sold in the offering was$13.00.Proceeds to us were approximately $8.7 million net of underwriting discounts and commissions.Proceeds to the selling stockholders were approximately $98.2 million, net of underwriting discounts and commissions.We did not receive any proceeds from the sale of shares by the selling stockholders. Total underwriting discounts and commissions were $5.3 million. We incurred fees resulting from the transaction of approximately $0.8 million, of which $0.1 millionis included in additional paid–in-capital and $0.7 million is included in general and administrative expenses. 9 Market Cohort Analysis To analyze our progress in executing our expansion plan, we compile certain financial and operating data regarding markets we have entered grouped by the years in which the markets transitioned to paid membership status. The table below summarizes this data for the twelve month period ended June 30, 2012 by the following cohorts. The pre-2003 cohort includes our ten most established markets, where we initially built out our business model. The markets in this cohort include several mid-sized urban markets in the Midwest as well as Chicago and Boston. The 2003 through 2007 cohort includes the first major subset of markets, including many of our largest potential markets, that we targeted in our national expansion strategy. The markets in these cohorts have begun to achieve penetration rates that allow us to transition beyond introductory membership and advertising rates. The 2008-2010 and post-2010 cohorts include markets that have most recently converted to paid status and that still have predominantly introductory membership and advertising rates. The markets in these cohorts generally are smaller markets that we entered to fill out our national presence. Cohort # of Markets Avg. Revenue/ Market(1) Membership Revenue/Paid Membership(2) Service Provider Revenue/Paid Membership(3) Avg. Marketing Expense/ Market(4) Total Paid Memberships(5) Estimated Penetration Rate(6) Annual Membership Growth Rate(7) Pre-2003 10 $ % 47
